Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 13, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  139505 (136)                                                                                        Diane M. Hathaway
                                                                                                     Alton Thomas Davis,
                                                                                                                        Justices


  TARA KATHERINE HAMED,
           Plaintiff-Appellee,
                                                                   SC: 139505
  v                                                                COA: 278017
                                                                   Wayne CC: 03-327525-NZ
  WAYNE COUNTY and WAYNE COUNTY
  SHERIFF’S DEPARTMENT,
             Defendants-Appellants,
  and

  SERGEANT KENNETH DAWWISH,
  CORPORAL NETTI JACKSON, SHERIFF
  WARREN C. EVANS, and DEPUTY
  REGINALD JOHNSON,
             Defendants.
  ____________________________________


         On order of the Chief Justice, the motion by Michigan Association for Justice for
  extension of the time for filing their brief is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 13, 2010                   _________________________________________
                                                                              Clerk